Ogden, J.
The judgment in this case must be reversed, because of a fatal error in the verdict of the jury. The defendant was indicted for the theft of a gelding, and the jury found him guilty of “ horse stealing.” He was therefore indicted and tried for one offense, and the jury found him guilty of another. (See Jordt v. The State, 31 Texas, 571.)
We presume the verdict was written out by the jury, under the mistaken idea that a gelding is a horse, and it was the duty of the district attorney and the court to have had the verdict of the jury corrected, or else to give the defendant a new trial.
*136We also think the court erred in permitting the district attorney: to prove individual instances of bad character of the defendant,. disconnected with the charge for which he was being tried, in re^. buttal of proof of a general good character. . . :
. The judgment is reversed and the cause remanded. 1
Reversed and remanded.